Case 3:17-cv-00601-MHL Document 193 Filed 05/08/20 Page 1 of 2 PageID# 3003



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE                          )
       et al                                   )
                                               )
         Plaintiffs,                           )
                                               )
  v.                                           )                     Case 3:17-cv-601-MHL
                                               )
                                               )
  JASON GOODMAN                                )
       et al                                   )
                                               )
         Defendants.                           )
                                               )


             JOINT STIPULATION OF DISMISSAL
       OF CLAIMS AGAINST DEFENDANT NEGRON ONLY
         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff,

  Robert David Steele and Earth Intelligence Network (“Plaintiffs”), and Defendant,

  Patricia A. Negron (“Negron”), by and through their respective counsel, hereby stipulate

  and agree that this action shall be dismissed with prejudice as to Defendant Negron only,

  with each party bearing his or her own costs and attorney’s fees. This action shall remain

  pending as to Defendants Jason Goodman and Susan A. Lutzke. Plaintiffs and Negron

  agree that pursuant to Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S.

  375 (1994), this Joint Stipulation of Dismissal explicitly reserves jurisdiction in this

  Court to enforce the terms of the parties’ final settlement agreement.



                             Signatures of Counsel on Next Page



                                               1
Case 3:17-cv-00601-MHL Document 193 Filed 05/08/20 Page 2 of 2 PageID# 3004



  DATED:         May 8, 2020



  /s/ Steven S. Biss                         /s/ Terry C. Frank
  Steven S. Biss (VSB # 32972)               Terry C. Frank, Esq. (VSB # 74890)
  300 West Main Street, Suite 102            Radiant Legal & Consulting, PLC
  Charlottesville, Virginia 22903            2920 W. Broad Street, #11
  Telephone:      (804) 501-8272             Richmond, Virginia 23230
  Facsimile:      (202) 318-4098             Telephone:     (804) 477-4955
  Email:          stevenbiss@earthlink.net   Facsimile:     (844) 906-2455
                                             Email: tfrank@radiantlegal.com
  Counsel for the Plaintiffs
                                             Counsel for Defendant Patricia A. Negron




                                             2
